to be determined is the extent of discipline to be imposed. See SCR 111(7),
                      (8).
                                  It is so ORDERED.




                                                         Hardesty



                                                         Douglas




                      cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                            David A. Clark, Bar Counsel
                            Wright Stanish & Winckler
                            Kimberly K. Farmer, Executive Director, State Bar of Nevada
                            Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    .,V93n